TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00488-CV


                             Image Microsystems, Inc., Appellant

                                                v.

                                   MET 4/12, Ltd., Appellee


              FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-19-002392, THE HONORABLE DUSTIN M. HOWELL, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Image Microsystems, Inc. has filed an unopposed motion to dismiss

this appeal, informing the Court that the parties have entered into a settlement agreement. In

accordance with the terms of the settlement agreement, the parties have agreed to move that the

appeal be dismissed with prejudice, that costs should be paid by the party incurring the same, and

that the mandate be issued early to effectuate the dismissal of the appeal. We grant appellant’s

motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(2)(A).



                                             __________________________________________
                                             Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed on Appellant’s Motion

Filed: November 1, 2019